Citation Nr: 1021301	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.

2.  Entitlement to service connection for a low back 
disorder. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1986 to October 1986, from May 1987 to June 1994, 
and from January 2004 to April 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision, 
the RO granted service connection for hypertension and 
assigned a noncompensable rating, effective from April 7, 
2005, and it denied entitlement to service connection for a 
low back disorder. 

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT


The Veteran has a history of diastolic pressure predominantly 
100 or more and he requires continuous medication for 
control.   


CONCLUSION OF LAW

The criteria for a compensable disability rating of 10 
percent, and no higher, for the Veteran's service-connected 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, and 4.104, 
Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for hypertension. The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  As such, 
no additional discussion of the duty to notify is required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A. 

In this case, VA obtained the Veteran's available service 
medical records, VA treatment records and other treatment 
records identified by the Veteran.  The Veteran has been 
provided with VA examinations in October 2005 and in June 
2008.  These examination reports contain sufficient medical 
findings for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Although it is unclear whether all the available service 
treatment records from the Veteran's third period of service 
are contained in the claim folder, the Board finds that it 
may procedure with adjudication of the claims without 
prejudice to the Veteran.  The record already contains the 
medical treatment records from when the Veteran was initially 
diagnosed with hypertension in 2004.  Even though additional 
records from this period would be help, they are not 
necessary to adjudicate the claim.  Further, the record 
contains numerous subsequent post-service medical treatment 
records that reflect the severity of the Veteran's 
hypertension since his discharge from service. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to hypertension has been 
assigned a noncompensable rating under a general set of 
criteria applicable to the cardiovascular system found at 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the criteria 
found at Diagnostic Code 7101, a 10 percent rating is 
warranted when the diastolic pressure is predominantly 100 or 
more; the systolic pressure is predominantly 160 or more; or 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104.

A higher disability rating of 20 percent is warranted for 
diastolic pressure predominately 110 or more, or; systolic 
pressure predominately 200 or more.  Even higher disability 
ratings are warranted for more severe symptomatology.  Id.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a compensable disability 
rating for his hypertension.  He asserts that his 
symptomatology is more severe than reflected by a 
noncompensable rating.  He reports that he is required to 
take prescription medication in order to control his 
hypertension. 

A review of the record shows that the Veteran was first 
diagnosed with hypertension in November 2004 by his primary 
care physician while he was on leave.  The Veteran's blood 
pressure reading was recorded as 150/101 and 160/100.  
Medication was prescribed.  It was noted that follow-up 
treatment was necessary to ensure that the Veteran's blood 
pressure was under control.  The record also shows that the 
Veteran was scheduled to return to Iraq in two weeks. 

Subsequent service and post-service treatment records, 
including both VA examination reports, continue to reflect 
that the Veteran had hypertension that was controlled with 
medication.  None of these treatment records, however, 
reflects systolic pressure measurements above 146 or 
diastolic pressure measurements above 93. 

In light of the above evidence, the Board finds that the 
Veteran's service-connected hypertension does warrant a 
compensable evaluation of 10 percent, but no higher.  The 
record shows that when the Veteran was first diagnosed with 
hypertension, his diastolic pressure was 100.  It also shows 
that the Veteran's hypertension has been successfully 
controlled with medication since then.  See post-service VA 
and private treatment records and the report of a June 2008 
VA examination.  

The Board notes that the absence of treatment records just 
prior to or shortly following the diagnosis of hypertension 
in November 2004.  As such, it is unclear whether the 
Veteran's diastolic pressure was predominately 100 during 
that period.  When viewing the evidence in the light most 
favorable to the Veteran, the Board finds that the diastolic 
blood pressure readings in November 2004 are sufficient to 
show medical evidence of a history high diastolic pressure.   
In short, the Veteran has a history of diastolic pressure 
predominantly 100 or more and he requires continuous 
medication for control of his hypertension.  Accordingly, a 
compensable evaluation of 10 percent is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

At no point during the period under appeal does the medical 
evidence reflect findings of diastolic pressure predominately 
110 or more, or; systolic pressure predominately 200 or more.  
Id.  The criteria for a 10 percent evaluation, and no higher, 
have been met under Diagnostic Code 7101.  

Additionally, the Board notes that the severity of the 
Veteran's symptomatology in has been relatively constant 
throughout the period of this appeal, and therefore, 
"staged" ratings are not warranted. 38 C.F.R. § 4.71a; 
Hart, 21 Vet. App. 505.  At no point does the record reflect 
more severe symptoms than those associated with a 10 percent 
disability rating under Diagnostic Code 7101.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.

Lastly, the record does not reflect that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted for the Veteran's hypertension.  This case does not 
present "exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 10 percent 
rating assigned, the Rating Schedule is adequate.  Moreover, 
the Veteran's disability has not required frequent periods of 
hospitalization and the record shows that the Veteran has 
been able to maintain his employment.   Accordingly, the 
Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's hypertension.


ORDER

Entitlement to a compensable rating of 10 percent, and no 
higher, for hypertension is granted. 




REMAND

The Veteran seeks service connection for a low back disorder.  
The Board finds that additional development is required prior 
to adjudication of the claim.  In particular, the Board finds 
that a new VA examination is needed. 

The Veteran reported that he injured his back twice during 
service.  He also reported that the pain associated with his 
first back injury in 1989 resolved after treatment, but he 
has continued to experience low back pain since he re-injured 
his back in 2004.  A review of the record shows the Veteran 
has been diagnosed with a lumbar strain with residuals.  See 
the report of VA examination dated October 2005.  No medical 
opinion was provided at the time of that examination. 

The Veteran underwent another VA examination in June 2008.  
At the time of that examination, however, the Veteran's 
service treatment records had not yet been associated with 
his claims folder.  The VA examiner essentially determined 
that the Veteran's current low back disorder was not related 
to service based on a lack of documentation showing 
complaints of an inservice back injury.  

The record now contains the Veteran's service treatment 
records.  The Board notes that a review of the service 
treatment records show the Veteran injured his back in June 
1989, and he again sought treatment for low back pain in May 
2004.  This evidence needs to be considered by an examining 
physician prior to his or her delivering an opinion as to the 
likely etiology of the Veteran's current back disorder. 

Since the record now contains the Veteran's service treatment 
records, a new VA examination is in order to attempt to 
identify the precise nature of the disability (or 
disabilities) and to determine the most likely etiology of 
any current low back disorder.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).  The VA examiner should be asked to 
discuss the Veteran's inservice back injuries in 1989 and 
2004 and his reports that he has experienced low back pain 
since 2004.   

Prior to any examination, the AOJ should ensure that the 
record contains all of the available service treatment 
records, and in particular, those records from the Veteran's 
third period of active service from January 2004 to April 
2005.   The Board notes that the record currently only 
contains a few service treatment records from this period.  
If additional service treatment records are available, they 
need to be associated with the claims folder.  The AOJ should 
contact the appropriate service record repositories in order 
to obtain any outstanding service treatment records and 
associated them with the claims folder. 

In addition, the AOJ should obtain the copies of all 
outstanding records of pertinent VA and private treatment for 
the Veteran's low back disability and added to them to record 
prior to any examination.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate 
service record repository for any 
outstanding service treatment records, and 
in particular, any additional records from 
the Veteran's third period of service. 

2.  The AOJ should seek to obtain assistance 
from the Veteran in order to identify and 
obtain any records of pertinent medical 
treatment that are not yet on file.  

If the AOJ is unable to locate any 
additional treatment records that were 
identified by the Veteran, then a memorandum 
of the RO/AMC's efforts in attempting to 
obtain those records should be associated 
with the claims file. 

3. The RO/AMC should then schedule the 
Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of his low back 
disorder.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  Particular attention 
should be given to the Veteran's service 
treatment records and his reports of 
inservice back injuries in 1989 and 2004.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis for any 
current low back disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed low back disorder is 
etiologically related to the Veteran's 
period of service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  The RO/AMC should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.


								(Continued on next 
page)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


